Opinion by
Cole, J.
At the hearing the case was submitted on the uncontradicted testimony of the petitioner, a customs broker with 16 years’ experience, who made the entry in question. From consideration of the record and the attitude of the petitioner throughout the entire period from the time entry was first filed until final appraisement, the court found that it reflected a diligent effort on the part of the petitioner to comply with the requirements of the law and stated it had no hesitancy in holding that the entry was without any intention to defraud the revenue, or to conceal or misrepresent the facts. The petition was therefore granted.